Application/Control Number: 17/068,568	Page 2
Art Unit: 2482

DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 12/06/2022 have been fully considered but they are not persuasive. 
On page 5 of the amendment, Applicant argued that Hanchak and Rosenzweig fail to teach or disclose a system that receive media streams over a communication network such as the Internet and performs scaling based on display parameters associated with multiple windows shown on a connected display device.
However, the Examiner respectfully disagrees. Rosenzweig clearly teaches a system that receive media streams over a communication network such as the Internet (fig. 3 and claim 1, A method for digital video transmission over a network, the method comprising: detecting an initial available network bandwidth; receiving a video input stream for transmission; encoding the received video input stream using inter or intra frame prediction, for transmission to a decoder client); in addition, Hanchak teaches performs scaling (paragraphs 0077-0078) based on display parameters associated with multiple windows shown on a connected display device (claim 1, analyzing a plurality of images to produce image data, the image data including aspect ratio of each image of the plurality of images; and based on the image data, display parameters and a display area, defining an arrangement within the display area for the plurality of images such that the display parameters are satisfied and at least one dimension of the arrangement is maximized; see also paragraphs 0037 and 0043, wherein the area of each image, see figs. 3B-3C and 5A-5E, is interpreted as a window).
   
Claim Objections
3.	Claim 5 objected to because of the following informalities:  the claim recites the limitation " wherein the processing device".  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of scalers configured to…” and “the processing device is further configured to…” in claims 1, 5 and 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification as-originally filed discloses in paragraph 0068 software or firmware executed by a processor for implementing the claimed functions of the processing device and the plurality of scalers; therefore, the  processing device and the plurality of scalers are embodied using a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanechak (US 2009/0067753) in view of Rosenzweig et al. (US 2008/0084927) cited in IDS, hereinafter “Rosenzweig”.
As per claim 1, Hanechak discloses a system comprising: 
a…scaler configured to identify frames to be scaled based on the plurality of display parameters (paragraph 0077, the display parameters require one image to be selected as the "primary image," while the remaining images occupy a smaller area in a "photo strip arrangement"), the display parameters determined by identifying particular aspects of a plurality of windows shown on a connected display device (claim 1, analyzing a plurality of images to produce image data, the image data including aspect ratio of each image of the plurality of images; and based on the image data, display parameters and a display area, defining an arrangement within the display area for the plurality of images such that the display parameters are satisfied and at least one dimension of the arrangement is maximized; see also paragraphs 0037 and 0043, wherein the area of each image, see figs. 3B-3C and 5A-5E, is interpreted as a window), further configured to scale the identified plurality of frames based on a plurality of scaling parameters (paragraph 0077-0078, images B and C 520, 530 are positioned to the right of the image area 505, rotated at differing angles, and scaled to occupy the upper and lower bounds of the image area 505…With images B and C 520, 530 positioned as a vertical photo strip, image A 510 is scaled so that its height matches the height of the photo strip), 
However, Hanechak does not explicitly disclose a decoder comprising one or more processors configured to decode a plurality of media streams received from a media source over a communication network, wherein each of the plurality of media streams includes a plurality of frames each comprising video data; 
a memory device configured to store a plurality of unscaled frames included in the plurality of frames and received from the decoder; 
a plurality of scalers…and further configured to store the plurality of scaled frames received in the memory device; and 
an encoder comprising one or more processors configured to encode at least some of the plurality of scaled frames into one or more media steams.
In the same field of endeavor, Rosenzweig discloses a decoder comprising one or more processors (paragraph 0018) configured to decode a plurality of media streams (see fig. 1; claim 1, decoding the first and second encoded streams) received from a media source over a communication network (fig. 3 and claim 1, A method for digital video transmission over a network, the method comprising: detecting an initial available network bandwidth; receiving a video input stream for transmission; encoding the received video input stream using inter or intra frame prediction, for transmission to a decoder client), wherein each of the plurality of media streams includes a plurality of frames each comprising video data (see fig. 4); 
a memory device configured to store a plurality of unscaled frames included in the plurality of frames and received from the decoder (frame memory storing unscaled frames as shown in fig. 2); 
a plurality of scalers (scalers as shown in fig. 2)…and further configured to store the plurality of scaled frames received in the memory device (frame memory storing scaled frames as shown in fig. 1 or fig. 2); and 
an encoder comprising one or more processors (paragraph 0018) configured to encode at least some of the plurality of scaled frames into one or more media steams (see fig. 2).
Therefore, it will be obvious for one having skill in the art before the effective filing date of the invention to modify Hanechak in view of Rosenzweig by scaling a plurality of frames included in a plurality of media streams using a plurality of scalers, in order to dynamically adapt to the available network bandwidth so as to optimize image quality (Rosenzweig, paragraph 0006).
As per claim 2, Hanechak discloses wherein the system further generates a plurality of priority parameters using the display parameters (fig. 4B, steps 430, 445 and 455; paragraphs 0048-0049, The particular method of defining the arrangement may depend on the resolved display parameters, as are described in further detail below with respect to FIGS. 5A-5E… Once a first arrangement is defined, the process 405 confirms whether a sufficient number of arrangements have been defined (455). A required number of arrangements may be determined either by an algorithm or application executing the process 405, or may be defined as a display parameter. For example, a photo strip design layout (e.g., FIGS. 3B and 3C) positions the subject images in the same area consistently, and so a single arrangement is sufficient. In contrast, other design layouts may be produced by a number of random variations within the display parameters. Thus, multiple arrangements may need to be defined in order to select one having a satisfactory size or other metric. If a sufficient number of arrangements have not been reached, then the process 405 repeats defining an arrangement (445) to produce a second arrangement. This step (445) may be repeated a number of times until the requisite number of arrangements is met) and generates the plurality of scaling parameters using the priority parameters (paragraph 0048, arranging the images according to the display parameters, and scaling the arrangement to fit the display area (450); paragraphs 0077-0078,  image A 510 is the primary image, while images B and C 520, 530 are the small images. Images B and C 520, 530 are first arranged in a "vertical photo strip" as described above with respect to FIG. 3C. Yet rather than position the images as shown in the image display 301 of FIG. 3C, images B and C 520, 530 are positioned to the right of the image area 505, rotated at differing angles, and scaled to occupy the upper and lower bounds of the image area 505… With images B and C 520, 530 positioned as a vertical photo strip, image A 510 is scaled so that its height matches the height of the photo strip).  
As per claim 3, Hanechak discloses wherein the plurality of priority parameters comprise a priority map and a priority table, wherein the priority table is generated based, at least in part, on a priority map, wherein the priority map is configured to represent relationships between windows displayed on the display device as priority levels (figs. 5A-5E shows design layouts of the images, each image occupies an area within the total area 505, wherein the relationships can be interpreted as “uniform photo arrangement” of fig. 5A, "overlap photo arrangement" of fig. 5B, "scatter photo arrangement" of fig. 5C, "fan photo arrangement" of fig. 5D, or "large photo arrangement" of fig. 5E), and wherein the priority table assigns at least some of the plurality of scalers to at least some of the windows based on the priority map (paragraph 0048, arranging the images according to the display parameters, and scaling the arrangement to fit the display area (450); for instance the scaling of the arrangement of fig. 5E as taught in paragraphs 0077-0078,  image A 510 is the primary image, while images B and C 520, 530 are the small images. Images B and C 520, 530 are first arranged in a "vertical photo strip" as described above with respect to FIG. 3C. Yet rather than position the images as shown in the image display 301 of FIG. 3C, images B and C 520, 530 are positioned to the right of the image area 505, rotated at differing angles, and scaled to occupy the upper and lower bounds of the image area 505… With images B and C 520, 530 positioned as a vertical photo strip, image A 510 is scaled so that its height matches the height of the photo strip).  
As per claim 4, Hanechak discloses wherein the priority map is configured to represents the priority levels are determined based, at least in part, on windows overlapping and an order of overlapping windows (see fig. 5B; paragraph 0060-0061).  
As per claim 5, Hanechak discloses wherein the processing device is further configured to update the priority map based on a change in the order of overlapping windows (fig. 4B, steps 445-455; paragraph 0049).  
As per claim 6, Hanechak discloses the system of claim 3 further comprising a buffer configured to store the priority table (memory 111 of server 110 in fig. 1; paragraph 0027).  
As per claim 7, Rosenzweig discloses wherein the plurality of scalers is implemented in a reprogrammable logic device, and wherein a number of the plurality of scalers is dynamically configurable (paragraphs 0015-0017; figs 1-2).  
As per claim 8, Hanechak and Rosenzweig discloses the system of claim 1, wherein each of the plurality of scalers is configured to apply upscaling or downscaling to video data included in the plurality of frames (dowscaling image 320 as shown in figs. 3A-3B of Hanechak; down-scaling and scaling back as taught in paragraphs 0007, 0017 and 0019 of Rosenzweig).  
As per claim 10, arguments analogous to those applied for the system claim 1 are applicable for the method claim 10.
As per claim 11, arguments analogous to those applied for claim 2 are applicable for claim 11.
As per claims 12-13, arguments analogous to those applied for claim 3 are applicable for claims 12-13.
As per claim 14, arguments analogous to those applied for claim 4 are applicable for claim 14.
As per claim 15, arguments analogous to those applied for the first limitation of claim 1 are applicable for claim 15.
As per claim 16, arguments analogous to those applied for the last limitation of claim 1 are applicable for claim 16.

9.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanechak (US 2009/0067753) in view of Rosenzweig et al. (US 2008/0084927) in further view of Mimar et al. (US 2017/0353523) cited in IDS, hereinafter “Mimar”.
As per claim 9, Hanechak and Rosenzweig disclose the system of claim 1; however, Hanechak or Rosenzweig do not explicitly disclose wherein the plurality of media streams is displayed on multiple display devices.
In the same field of endeavor, Mimar discloses wherein the plurality of media streams is displayed on multiple display devices (claim 8).
Hanechak or Rosenzweig and Mimar are in the same field of endeavor and disclose all the claimed elements; therefore, it will be obvious for one having skill in the art before the effective filing date of the invention to combine said claimed elements using known techniques to yield predictable results.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached M-F 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482